Case 3:20-mj-04021-CDB Document 1 Filed 02/03/20 Page 1 of 2
Case 3:20-mj-04021-CDB Document 1 Filed 02/03/20 Page 2 of 2

               0             STATEMENT OF PROBABLE CAUSE
                                                                                       Q
                         (For Issuance of an arrest warrant or summons)




                                                                                                                !·'    ~
                                                                                                             • ? '•·




                                                                                                                  •• :t




                                                                                                             ..., ... -~,d
                                                                                                                      .....
                                                                                                                         ,


       The foregoing slalement Is based upon:
       >('   my _personal observation                      X    my personal Investigation
               lnformallon supplied to me from my fellow officer's obse!VB\lon
               oli'rer {e>.:p/8/rr ab'0_"8}


      the face of thlu vlolallon notice IS 1:ue   a:~
      I doclero undor penolly or.1ier)ury lhnl lhe lnform11llon Ylhlch I havo sot rorlh 11bovo anti on
                                                        ryct lo the best ~k,'.:~~e.

      Executed on:       0           ~tt?                r. ·      l-~
                          .Dale (mm/dd/yy                  Officer's Signature




                                                                                                         \
